Fourth Court of Appeals
                                         San Antonio, Texas
                                                  June 22, 2022

                                             No. 04-22-00154-CV

                            IN RE Richard C. REIERSON, Trustee of the
                       Charlotte, Brittingham & Nathaniel Family Trust, Relator

                                             Original Proceeding 1

                                                     ORDER

        On March 11, 2022, relator, Richard C. Reierson, Trustee of the Charlotte, Brittingham &
Nathaniel Family Trust, filed a petition for writ of mandamus. The real parties in interest filed a
response to which relator replied. After considering the petition, response, reply, and the record,
this court concludes relator did not show he is entitled to the relief sought. Accordingly, the
petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on June 22, 2022.



                                                                       _____________________________
                                                                       Luz Elena D. Chapa, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2017-PC-2310, styled Stephen Josh Bell, Next Friend and Parent of
Charlotte Bell, Brittingham Bell, and Nathaniel Bell, current beneficiaries of the Charlotte, Brittingham & Nathaniel
Family Trust, and Interested Parties in the Estate of Kirsten Bell, deceased v. Richard Reierson, Trustee of the
Charlotte, Brittingham & Nathaniel Family Trust and Independent Executor of the Estate of Kirsten Bell, deceased,
pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Veronica Vasquez presiding.